
	
		I
		111th CONGRESS
		1st Session
		H. R. 1892
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Austria
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 102 North Main Street in Cedarville, Ohio, as the
		  William Brent Turner Post
		  Office.
	
	
		1.William “Brent” Turner Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 102 North Main Street in Cedarville, Ohio, shall be known
			 and designated as the William Brent Turner Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the William
			 Brent Turner Post Office.
			
